Title: From James Madison to Philip Freneau, 6 April 1795
From: Madison, James
To: Freneau, Philip


Dear Sir
Philada. April 6. 1795
I delayed acknowledging your favor long ago recd. until I could inform you of the prospects of Mr. Bailey in whose favor it was written. I have now the pleasure to tell you that altho’ his wishes are not to be immediately fulfilled, he is likely to obtain under the auspices of Mr. Beckley & Mr. Randolph a share of employment hereafter which may be very valuable to him. I congratulate you on the public intelligence just recd. from Holland which gives joy to all true Republicans, and wish you all the private happiness, which an exchange of your former troubled scenes, for the shade & tranquility of your present life, can afford. Remember however that as you have not chosen any longer to labour in the field of politics, it will be expected by your friends, that you cultivate with the more industry your inheritance on Parnassus. With my best respects to Mrs. Freneau, I remain Dear Sir, Your friend & servt.
Js. Madison Jr
